Citation Nr: 1622449	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

In an April 2015 decision, the Board denied entitlement to increased ratings for posttraumatic stress disorder, and denied entitlement to a TDIU due to the Veteran's service-connected PTSD.  The Veteran appealed the portion of the Board's decision concerning the TDIU claim to the U.S. Court of Appeals for Veterans Claims (Court); the Veteran did not appeal the Board's decision regarding the increased rating claims for PTSD.  On February 10, 2016, the Court granted a joint motion for partial remand on the issue of entitlement to TDIU.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for partial remand, based on a rather questionable understanding of Rice v. Shinseki, 22 Vet. App. 447 (2009) determined that the Board's April 2015 decision failed to provide an adequate statement of reasons or bases for finding the Veteran's TDIU claim was limited to whether he was unemployable solely due to his service-connected PTSD, rather than include consideration of his other service-connected disabilities.  

As summarized in the February 2016 Joint Motion, the Veteran asserts that he is unemployable due to service-connected disabilities.  The Veteran is service-connected for, inter alia, PTSD, diabetes mellitus, and numerous service-connected disabilities associated with diabetes mellitus.  As the parties to the joint motion have expanded the TDIU issue to include the other service-connected disabilities, the Board finds that the further developmental and due process issues are required.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to the TDIU claim.  In addition, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he complete and return the form.  

2.  Request that the Veteran identify any sources of medical records, VA or private, relevant to the TDIU claim.  With any necessary authorization from the Veteran, obtain any identified and outstanding medical records which have not already been obtained.

3.  Thereafter, schedule the Veteran for a VA examination or examinations by an examiner or examiners with appropriate expertise to address the impact, if any, of the service-connected disabilities on the Veteran's employability.  The electronic claims file should be made accessible to the examiner(s) for review.  The examiner(s) should, with respect to each service-connected disorder (PTSD; diabetes mellitus with retinopathy and cataracts; kidney disease with hypertension; peripheral neuropathy of the right and left upper extremities; peripheral neuropathy of the right and left lower extremities; cardiovascular disease; residuals of a cerebrovascular accident; venous stasis dermatitis of both legs; erectile dysfunction; and peripheral vascular disease of both lower extremities) provide an opinion as to the impact of that disorder on the Veteran's employability. 

In formulating the opinions, the examiner(s) should consider the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.  The examiner should comment on the Veteran's periods of part-time employment in formulating this opinion.

The examiner should provide an explanation for any opinion offered, based on all lay and medical evidence.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence would be necessary for an opinion.

4.  Thereafter, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

